Exhibit 32.1 18 U.S.C. Section1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of CSP Inc. (the “Company”) for the three months ended June30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned Chief Executive Officer, President and Chairman and Chief Financial Officer of the Company, certifies, to the best knowledge and belief of the signatory, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 10, 2012 By: /s/Alexander R. Lupinetti Alexander R. Lupinetti Chief Executive Officer; President and Chairman Date: August 10, 2012 By: /s/Gary W. Levine Gary W. Levine Chief Financial Officer
